Citation Nr: 1540058	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  04-41 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include PTSD, with symptoms of short-term memory loss, sleep disturbance, and fatigue, and to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977 and from June 1980 to September 1992, to include service in Southwest Asia.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the St. Petersburg, Regional Office (RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge at the RO in January 2007.  The Veterans Law Judge who presided at the January 2007 hearing is no longer employed by the Board.  In June 2014, the Board remanded the appeal for the Veteran to be scheduled for a videoconference hearing before the Board.  The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of each hearing is of record.

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System.


REMAND

Although the Board sincerely regrets the additional delay, a remand is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to this claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

In the April 2015 Board hearing, the Veteran testified that he first sought treatment for psychiatric symptoms at a VA hospital in 1995 and had been treated for symptoms of posttraumatic stress disorder (PTSD) at a VA outpatient treatment center and a Vet Center for the past 13 months.  However, VA treatment records for the foregoing time periods are not currently included in the evidence of record.

Review of the record indicates that VA Medical Center treatment records associated with the record are dated from May 2007 to May 2013, with additional records for the Gainesville VA Medical Center from May 2000 and December 2014.  Therefore, further development to obtain any outstanding VA Medical Center treatment records prior to May 2007 and after May 2013 as well as relevant Vet Center treatment records is in order.  

The Board notes that should the Veteran's treatment records include evidence related to the Veteran's claimed psychiatric disability, then the RO or the Appeals Management Center (AMC) must consider whether an updated VA examination and/or opinion is warranted in order to consider the new medical information.

In light of these circumstances, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. Contact the Veteran to request clarification concerning the location(s) of any psychiatric treatment received at the aforementioned Vet Center and/or VA outpatient treatment. 

Then, the RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA Medical Center treatment records prior to May 2007 and from May 2013 to the present, and any additional VA records from any identified Vet Center or VA outpatient clinic.

2. The RO or the AMC should also undertake any other development it determines to be warranted.  In particular, it should consider whether a new VA examination and/or medical opinions are warranted once the additional VA records are received and reviewed.

3. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

